EXHIBIT32.2 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002, 10 U.S.C. SECTION 1350 In connection with the annual report on Form 10-K of Orchid Island Capital, Inc. (the “Company”) for the period ended December 31, 2012 to be filed with the Securities and Exchange Commission on or about the date hereof (the ”Report”), I, G. Hunter Haas IV, Chief Financial Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates of, and for the periods covered by, the Report. It is not intended that this statement be deemed to be filed for purposes of the Securities Exchange Act of 1934 March 22, 2013 /s/ G. Hunter Haas IV G. Hunter Haas IV, Chief Financial Officer
